     Case 2:18-cv-00490-JAM-KJN Document 237 Filed 09/02/20 Page 1 of 2

 1   Monica Guizar (SBN 202480)
     Service Employees Int’l Union
 2   3055 Wilshire Blvd., Suite 1050
     Los Angeles, CA 90010
 3   Telephone: 213-401-3314
     Email: monica.guizar@seiu.org
 4
     Dorothy Singletary*
 5   Service Employees Int’l Union
     1800 Massachusetts Avenue, N.W.
 6   Washington, D.C. 20036
     Telephone: 202-730-7279
 7   Email: dorothy.singletary@seiu.org
     Attorneys for Amici SEIU, LAAW, LAM
 8
     *Pro Hac Vice Application Pending
 9
     Lisl R. Soto (SBN 261875)
10   Weinberg, Roger & Rosenfeld
     800 Wilshire Blvd. Suite 1020
11   Los Angeles, California 90017
     Telephone (213) 380-2344
12   Email: lsoto@unioncounsel.net
     Attorneys for MCTF
13
     Margo A. Feinberg (SBN 100655)
14   Schwartz, Steinsapir, Dohrmann & Sommers LLP
     6300 Wilshire Boulevard, Suite 2000
15   Los Angeles, California 90048-5202
     Telephone: (323) 655-4700
16   E-mail: margo@ssdslaw.com
     Attorneys for UFCW Western States Council
17

18                                    UNITED STATES DISTRICT COURT

19                               EASTERN DISTRICT OF CALIFORNIA

20    THE UNITED STATES OF AMERICA,                       No. 2:18-cv-00490-JAM-KJN
21                       Plaintiff,
22           v.                                                          ORDER
23    THE STATE OF CALIFORNIA;                            Judge:        Hon. John A. Mendez
      EDMUND GERALD BROWN JR.,                            Action Filed: March 6, 2018
24    Governor of California, in his Official
      Capacity; and XAVIER BECERRA,
25    Attorney General of California, in his
      Official Capacity,
26
                         Defendants.
27

28


                        [Proposed] Order Granting Leave to File Amici Curiae Brief ISO Defs’
                                 Mot. to Dissolve PI (No. 2:18-cv-00490-JAM-KJN)
     Case 2:18-cv-00490-JAM-KJN Document 237 Filed 09/02/20 Page 2 of 2

 1          THIS MATTER CAME TO BE HEARD on the unopposed motion of the Service
 2   Employees International Union et al. for leave to file their amici curiae brief in support of
 3   Defendants’ motion to dissolve this Court’s preliminary injunction of Labor Code §1019.2 as to
 4   private employers. The Court being fully advised, it is HEREBY ORDERED:
 5          1. Service Employees International Union et al.’s motion is GRANTED; and
 6          2. The Clerk of Court shall file the amici curiae brief on the docket.
 7   IT IS SO ORDERED.
 8

 9   Dated: 9/1/2020                                           /s/ John A. Mendez____________
                                                               HON. JOHN A. MENDEZ
10                                                             United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2

                         [Proposed] Order Granting Leave to File Amici Curiae Brief ISO Defs’
                                  Mot. to Dissolve PI (No. 2:18-cv-00490-JAM-KJN)
